LETTER OF TRANSMITTAL To Tender Shares of Common Stock of Neuberger Berman Real Estate Securities Income Fund Inc. Pursuant to the Offer to Purchase dated June 11, 2010 THE OFFER, PRORATION PERIOD AND WITHDRAWAL RIGHTS EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON FRIDAY, JULY 9, 2010, UNLESS THE OFFER IS EXTENDED. The Depositary and Information Agent for the Offer is: Mellon Investor Services LLC (866) 223-8669 (toll free) By First Class Mail, By Overnight Courier, By Hand: By First Class Mail: By Registered Certified By Hand: or Express Mail Mellon Investor Services LLC or Overnight Courier: Mellon Investor Services LLC Attn: Corporate Action Dept., Newport Office Center VII 27th Floor Mellon Investor Services LLC 480 Washington Boulevard P.O. Box 3301 Newport Office Center VII Mail Drop - Reorg South Hackensack, NJ 07606 480 Washington Boulevard Attn: Reorganization Dept., Mail Drop – Reorg 27th Floor Attn: Reorganization Dept., Jersey City, NJ 07310 27th Floor Jersey City, NJ 07310 DELIVERY OF THIS LETTER OF TRANSMITTAL TO AN ADDRESS OTHER THAN AS SET FORTH ABOVE WILL NOT CONSTITUTE A VALID DELIVERY. THE INSTRUCTIONS ACCOMPANYING THIS LETTER OF TRANSMITTAL SHOULD BE READ CAREFULLY BEFORE THIS LETTER OF TRANSMITTAL IS COMPLETED. This Letter of Transmittal is to be used if shares of common stock, par value $0.0001 per share (“Common Stock”), are to be forwarded herewith pursuant to the procedures set forth in Section 4 of the Offer to Purchase. DESCRIPTION OF COMMON STOCK TENDERED* Name(s) and Address(es) of Registered Holder(s) Common Stock Tendered (Please fill in, if blank, exactly as name(s) appear(s) (Attach additional list if necessary) on your Direct Registration Account(s)) Total Number Direct of Shares Number of Shares Registration of Common of Common Stock Transaction Stock Held Held in the Direct Advice in the Direct Registration Number (if Registration
